PER CURIAM.
Affirmed. See Ries v. Ries, 984 So.2d 612, 613 (Fla. 4th DCA 2008). As to appellant’s claim that the court adopted the wife’s final judgment without providing him with service of the proposed final judgment, appellant’s pleadings were stricken for failure to provide discovery, and he was sanctioned and excluded from the courtroom for obstructive behavior. We conclude that Florida Family Law Rule of Procedure 12.080(c) applies. That rule provides that “[n]o service need be made on parties against whom a default has been entered.... ”
WARNER, DAMOORGIAN and CONNER, JJ., concur.